         Case 1:20-cr-00135-JMF Document 176 Filed 07/20/20 Page 1 of 1




Donald D. duBoulay                                           305 Broadway, Suite 602
 Attorney at Law                                             New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                             July 17, 2020

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Matthew Nieves
       20 Cr. 135 (JMF)

Dear Judge Furman:

      I represent Matthew Nieves in the above referenced matter. I write with the consent of the
Government to modify the terms of release of Mr. Nieves on bail in this matter.

       On March 18, 2020 bail was set for Mr. Nieves in Magistrate court in the form of an
unsecured bond in the amount of $100.000.00 to be co-signed by two financially responsible
persons. The Order included home detention with electronic monitoring, strict pre-trial
supervision, travel restricted to the Southern and Eastern Districts of New York, and that Mr.
Nieves not contact any of the co-defendants in this case.

        With the consent of the Government, it is respectfully requested that the bail conditions
be modified to allow the bond to be co-signed by one financially responsible person and that Mr.
Nieves Mother and Brother also sign the bond for moral suasion. All of the other terms of the
original bond would remain the same.

                                                     Respectfully submitted,
                                                           /s/

                                                     Donald duBoulay

cc: Andrew K. Chan, Esq., AUSA
    Branden Harper, Esq, AUSA
    Jaclyn Wood, Esq., AUSA                    Application GRANTED. The Clerk of Court is directed to terminate
                                               ECF No. 175. SO ORDERED.




                                                                        July 20, 2020
